UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7700



DONALD WAYNE PEERY,

                                            Plaintiff - Appellant,

          and


KEITH WILLIAM DEBLASIO; DONALD WELLS; S.
BATTS; D. WILSON; D. MCBRIDE; JOHN HARRIS;
ERIC HOBBS; NASH; KEVIN A. EGGLESTON; STEVEN
C. WHISENANT; WALTER EPPS; WESLEY HAMMOND;
CLARENCE W. TERRY; THOMAS ALEXANDER; DERRICK
K. JONES,

                                                       Plaintiffs,

          versus


GENE M. JOHNSON, Deputy Director, Virginia
Department of Corrections; RON ANGELONE, Di-
rector, Virginia Department of Corrections;
W. P. ROGERS, Regional Director, Virginia De-
partment of Corrections; C. D. LARSON, Warden,
Lunenburg   Correctional   Center;  CAROL   F.
WALLACE, Associate Warden of Operations,
Lunenburg Correctional Center; JERRY R. TOWN-
SEND; VIRGINIA DEPARTMENT OF CORRECTIONS,

                                           Defendants - Appellees.


KAREEM HARRIS,

                                                           Movant.
                           No. 00-7701



DONALD WAYNE PEERY,

                                           Plaintiff - Appellant,

          and


IRA WAYNE MADISON,

                                                       Plaintiff,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections; GENE JOHNSON, Director,
Virginia Department of Corrections; DAVID A.
GARRAGHTY, Warden, G.R.C.C.; G.R.C.C. STAFF
AND SECURITY,

                                          Defendants - Appellees.


KAREEM HARRIS,

                                                          Movant.




                           No. 00-7702



DONALD WAYNE PEERY,

                                           Plaintiff - Appellant,

          and




                                2
RICHARD GUTRIDGE; DERRICK D. STEELE; CASHA S.
AL; UHURU NASHEED,

                                                         Plaintiffs,

          versus


GENE M. JOHNSON, Deputy Director; RONALD
ANGELONE, Director; K.V. BONNER, Unit Manager,

                                             Defendants - Appellees.


KAREEM HARRIS,

                                                             Movant.




                           No. 00-7703



DONALD WAYNE PEERY,

                                              Plaintiff - Appellant,

          and


LIAN J. ROSS; I-TAL RASTAFARIAN COMMUNITY,

                                                         Plaintiffs,

          versus


DEPARTMENT OF CORRECTIONS; RON ANGELONE,

                                             Defendants - Appellees,

          and




                                3
RON DE’ANGELO, Director, Virginia Department
of Corrections,

                                                       Defendant.


KAREEM HARRIS,

                                                          Movant.




                           No. 00-7704



DONALD WAYNE PEERY,

                                           Plaintiff - Appellant,

          and


T. UNDERSTANDING ALLAH,

                                                       Plaintiff,

          versus


R. ANGELONE, Director, Virginia Department of
Corrections,

                                            Defendant - Appellee.


KAREEM HARRIS,

                                                          Movant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-1818-AM, CA-99-1859-AM, CA-00-18-AM, CA-00-170-AM,
CA-00-211-AM)


                                4
Submitted:   June 22, 2001                    Decided:   July 9, 2001


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Wayne Peery, Appellant Pro Se. Pamela Anne Sargent, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                5
PER CURIAM:

     Donald Wayne Peery appeals from the district court’s order

granting summary judgment in favor of the Defendants in his civil

action challenging Division Operating Procedure 864, a prison

grooming policy requiring that male inmates’ hair not be more than

one inch in thickness/depth and prohibiting beards.           We have re-

viewed the record and the district court’s opinion, along with

Peery’s   allegations   of   error,   and   find   no   reversible   error.

Accordingly, we deny Peery’s motion to be excused from paying the

filing fee and affirm on the reasoning of the district court.

Peery v. Johnson, No. CA-99-1818-AM & No. CA-00-18-AM; Peery v.

Angelone, No. CA-99-1859-AM & No. CA-00-211; Peery v. Dep’t of

Corr., No. CA-00-170-AM (E.D. Va. filed Oct. 25, 2000, entered

Oct. 30, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                      6